Title: From George Washington to Jonathan Trumbull, Sr., 14 December 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Bucks County [Pa.] 14th Decr 1776

I was last night favored with yours of the 6th—In a letter which I did myself the pleasure to write to you two days ago, I gave you a full account of my present situation and the occurrences that had happened since I left the neighbourhood of Fort Lee. The want of means of transportation has hitherto hindered the Enemy from making any attempt to cross the Delaware, and I hope, unless the course of the seasons entirely changes, that the weather will soon prevent their making use of Boats, if they should build them.
Your situation to the Eastward is truly alarming, and I wish it were in my power to afford you that assistance that is requisite. You must be sensible that it is impossible for me to detach any part of my small Army when I have an Enemy far superior in numbers to oppose, but I have immediately countermanded the March of General Heath’s Division who were coming down from Peekskill. They are ordered to return again to that place & hold themselves ready to move as occasion may require—General Lee’s Division are so necessary to support this part of the Army, that without their assistance we must be immediately overpowered and Philadelphia lost.
I have ordered General Arnold who was on his way down from Ticonderoga, immediately to repair to New London, or wherever his presence may be most necessary—The Troops that came down with him and General Gates are already, from their advices I have received, so far advanced towards this Army, that to countermand them now would be losing the small remainder of their service entirely, as the time of their enlistment would expire before they could possibly reach you. Whereas by coming on they may, in conjunction with my present Forces and that under Genl Lee enable us to attempt a stroke upon the Forces of the Enemy, who lay a good deal scattered, and to all appearance, in a state of security. A lucky blow in this Quarter would be fatal to them, and would most certainly raise the spirits of the People, which are quite sunk by our late misfortunes.
In the interval, between the dissolution of the old and enlistment of the new Army we must put our dependence upon the public virtue and spirit of the People, which, I am sorry to say, has manifested but too small a regard for their Rights and Liberties in the States of Jersey and Pensylvania, the Citizens of Philadelphia excepted. But I hope

such a spirit still exists among your people as will convince their bold invaders, that although they may, by a superior Naval Force, take possession of your Sea Port Towns, yet, that they cannot penetrate and overrun your Country with impunity. I have the Honor to be with great Respect & Esteem Sir Your most obedient Servant

Go: Washington


P.S. I have just received a letter from General Heath of the 10th instant in which he informs me that his Division was to cross the North River on that day. So that they must be at Morris Town by this time, which is but fifty miles from hence—Upon this consideration I have changed my intention of countermanding him for the same reasons as given in my letter above, respecting the Troops under Generals Gates and Arnold.

